DETAILED ACTION
1.	This action is made Non-final in response to applicants’ Request for Continued Examination filed 3/5/2021.  Claims 4, 7 are cancelled; claims 1, 3, 6, 8- 9, 11, 13 and 20-21 are amended; claims 1-3, 5-6 and 8-21 are pending.  

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recite the limitation "the heap of snow stored through a summer non-skiing season” in lines 2-3, 6-7 and 10-11.  There is insufficient antecedent basis for this limitation in the claim. The previously recited “heap of snow” does not require “stored through a summer non-skiing season”. It is recommended to add “stored through a summer non-skiing season” after the first recitation of “insulating a heap of snow”. Claims 2-3, 5-6 and 8-21 are rejected based on their respective dependencies to 1. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In line 5, the claim recites “a heap of snow”. It is unclear if this is referring to the previously recited “a heap of snow”. Claims 2-3, 5-6 and 8-21 are rejected 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of “transferred to the second uses” is unclear, confusing and indefinite. One ordinary skill in the art cannot properly ascertain the metes and bounds of this phrasing. It is unclear how many second uses are required by the claim since parent claim 1 requires “at least one” and claim 3 recites “second uses” in the plural. Moreover, the recitation therein of “transferred” to a “second use” is unclear. “Transferring” is typically used in the context of moving to different location. However a “second use” is a verb, not a location. If a second use occurs at a same location, there is not transfer, but there is a second use. It is recommended to substitute “used” for “transferred”. Claim 5 is rejected based on its dependency to 3. 
Claim 3 recites the limitation "the heap of snow".  There is insufficient antecedent basis for this limitation in the claim. Claim 5 is rejected based on its dependency to 3. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of insulating materials “packed to make impact cushions or jump cushions” is unclear, confusing and indefinite. One ordinary skill in the art cannot properly ascertain the metes and bounds of this phrasing because it is unclear if 
Claim 6 recites the limitation "the insulating board".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of insulating materials “two or more poles or posts driven into a ground and/or snow, for forming a space divider or a protective fence” is unclear, confusing and indefinite. One ordinary skill in the art cannot properly ascertain the metes and bounds of this phrasing because it is unclear if this is the second use or another use other than the second use required by parent claim 1. It is unclear if the “space divider or a protective fence” are referring to previously recited space dividers and protective fences of claim 1.  
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein “wherein the insulating materialsused in the method include at least insulating base material, wall insulating material, lower side insulating material, and top insulating material” is unclear, confusing and indefinite. One ordinary skill in the art cannot properly ascertain the metes and bounds of this limitation. It is 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of insulating materials “used for a second use” is unclear, confusing and indefinite. One ordinary skill in the art cannot properly ascertain the metes and bounds of this phrasing because it is unclear if this is the second use or another use other than the second use of parent claim 1. Claims 10-21 are rejected based on their respective dependencies to 9. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of insulating materials “rolled up insulating base material” is unclear, confusing and indefinite. One ordinary skill in the art cannot properly ascertain the metes and bounds of this phrasing because it is unclear if this referring to the rolled up base material of claim 9. Claims 11-21 are rejected based on their respective dependencies to 10. 

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a heap of snow”. It is unclear if this is referring to the previously recited “a heap of snow”. Claims 12-21 are rejected based on their respective dependencies to 11. 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “used for impact cushions, jump cushions or protective fences”. It is unclear if this constitutes the second use required by parent claim 1, or if this is in addition to the claimed second use. Claims 12-21 are rejected based on their respective dependencies to 11. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “placed on top insulating material on top of a heap of snow”. Parent claim 8 requires “top insulating material”. This creates an indefinite 
Claim 13 recites the limitation "the period of storing”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a heap of snow”. It is unclear if this is referring to the previously recited “heap of snow”. 
Claim 13 recites the limitation "the heap of snow” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites rolls made of “insulating base material and/or wall insulating material”. It is unclear if this is referring to the previously recited “insulating base material” and “wall insulating material” of parent claim 8. Claims 15-21 are rejected based on their respective dependencies to 14. 
Claims 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “rolls made of insulating base 
Claims 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “used as a flexible protective fence”. It is unclear if this constitutes the second use of “protective fence” required by parent claim 1 or in addition to the second use required by claim 1. Claims 16-21 are rejected based on their respective dependencies to 15. 
Claim 16 recites the limitation "the wall insulating material”.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “used as wall and/or roof coating for temporary buildings”. It is unclear if this constitutes the second use of “insulating temporary buildings” required by parent claim 1 or in addition to the second use required by claim 1. 
Claim 17 recites the limitation "the top insulating material”.  There is insufficient antecedent basis for this limitation in the claim due to recitations of “top insulating materials” in parent claims 8 and 15. Claims 18-21 are rejected based on their respective dependencies to 17. 

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of “a roll-up top insulating sheet are rolled up before they are wrapped around a pole or post” is unclear, confusing and indefinite. One ordinary skill in the art cannot properly ascertain the metes and bounds of this phrasing because it is unclear if this referring to the roll-up top insulating sheets of parent claim 17. Moreover, it is unclear if only one insulating sheet is being claimed or plural since the claim recites “are” after “sheet”. Lastly, the claim recites “wrapped around a pole or post”. It is unclear if this referring to the impact cushions of poles and posts required by parent claim 1 or in addition to the second use required by claim 1. Claims 18-21 are rejected based on their respective dependencies to 17. 
Claim 19 recites the limitation "the poles or posts” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claims 20-21 are rejected based on their respective dependencies to 19. 



Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Per MPEP 2164.01, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation."). Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991); Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1576, 224 USPQ 409, 413 (Fed. Cir. 1984).
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
	Here, the non-enabling disclosure is as follows: “wherein, the insulating materials used for insulating the heap of snow stored through the non-skiing season comprise at least one of the following insulating materials: geotextile, roll-up cellular plastic, polyurethane mat, roll-up cushion material made of an insulating material and coated on both sides thereof, insulation board made of polyurethane, insulation board made of polystyrene, and the insulating materials used for insulating the heap of snow stored through the non-skiing season are used for at least one of the following second uses during a skiing season: impact cushions , jump cushions, space dividers and protective fences, for insulating temporary buildings, or for insulating temporary thermal stores.” Examiner directs applicant to Figure 4, which does a good job of showing how the different insulating parts 11-14 are used in certain specified second uses. However, the scope of the claims as written is such that each of the listed materials can be used in each of the listed second uses. For example, how can an insulation board made of polyurethane or polystyrene be used as impact cushions of poles and post or jump cushions? How can a polyurethane mat be used impact cushions of poles and posts, jump cushions, space dividers and protective fences, etc? Applicant’s specification does not provide examples or disclosure each material being used in each second use. Due to the incongruous nature in using certain claimed insulating materials for certain claimed second uses, there is little predictability in the art and one ordinary skill would be require undue experimentation to make and use each of the insulating materials in each of the second uses. Examiner assumes applicant does not intend to claim a scope of this nature, as evidenced by Figure 4 showing how features of the insulating materials are used for certain second uses using labeled lines. However, and as stated above, the claim as written is not limiting to the teachings of Figure 4. Claims 2-3, 5-6, 8-21 are rejected based on their dependency to 1. 
	Claims 3 and 5 are rejected for the same rationale set forth above in the rejection of claim 1. How can an insulation board made of polyurethane or polystyrene be “rolled up” (claim 3) and “bundled up” and “packed to make impact cushions or jump cushions” (claim 5)? No direction is provided by applicant. Again, examiner presumes applicant is intending to refer to certain insulating materials other than the insulation boards. However, the claim language is broadly written and covers a scope that is not enabled. 
	Claims 8-9 are rejected for the same rationale set forth above in the rejection of claim 1. Claim 8 requires the insulating materials include “insulating base material, wall insulating material, lower side insulating material, and top insulating material”, wherein claim 9 further limit the insulating base material to consists of “geotextile” “rolled up” before being used in a second use. Read in conjunction with parent claim 1, each of these materials are required to be enabled to be used in each of the claimed second uses. The specification does not provide disclosure explaining how each of those insulating materials can be used in each of the claimed second uses, or how a rolled up geotextile rolled up can be used in each of the second uses. certain insulating materials are used for certain second uses as shown by the labeled lines in Figure 4. Claims 10-21 are rejected based on their dependency to 8. 
Claims 21 is rejected for the same rationale set forth above in the rejection of claim 1. The specification does not provide disclosure pertaining to each of the insulating materials making the claimed objects that overlap with the claimed second uses. 


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

6.	Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brochu et al. (US Pat. No. 4,774,777) in view of Bills (US Pub. No. 2008/0295434). 
As per claim 1, Brochu et al. teaches a method for handling insulating materials used for insulating a heap of snow, wherein the insulating materials used for insulating the heap of snow stored through a summer non-skiing season (column 1, lines 38-41 – “preserved over the summer and early fall months”) are taken off the heap of snow before the snow in the heap of snow is transferred to a selected use (column 1, lines 38 – 52 – “snow redistributed”), wherein the insulating materials used for insulating the heap of snow stored through the non-skiing season comprise at least one of the following insulating materials: geotextile, roll-up cellular plastic, polyurethane mat, roll-up cushion material being made of an insulating material 
Brochu et al. further teaches uncovering the heaps of snow during a skiing season (column 1, lines 38-41 – “snow will not melt away”), but does not expressly disclose second uses for the insulating material as claimed. However, Bills, directed to the analogous art of insulating materials, teaches the following to be known in the art: insulating materials 10 (“insulative” – paragraph [0033]) used for at least one of the following second uses during a skiing season: impact cushions of poles and posts, jump cushions, space dividers and protective fences, for insulating temporary buildings, or for insulating temporary thermal or cold stores (paragraphs [0033] – [0034] “sheds”, “water pump houses”). Hence, at the time of applicant’s effective filing, one having ordinary skill in the art would have found it obvious to reuse the insulating material during ski season, for the expected purpose of reducing maintenance costs and improving the environmental and economic efficiencies of the ski resort. Notably, Brochu et al. uses insulation material during the non-skiing season, and Bills teaches use of the insulation material in the colder months. In both references, the material comprises sheets of insulated fabric material that can rolled (Bills – Fig. 7; Brochu column 3, lines 23-38). . For these reasons, the proposed modification is considered to have a reasonable expectation of success. 
As per claim 2, Brochu et al. teaches handling the insulating materials at a ski resort (column 1, lines 21-27)
As per claim 3, Brochu et al. teaches wherein the insulating materials used for insulating the heap of snow stored through the non-skiiing season are rolled on and off (claims 6, 14). As 
As per claim 8, Brochu et al. in view of Bills teach wherein the insulating materials used in the method includes insulating base material (Bills paragraph [0033] – “floors, underpinnings and sub floors”), wall insulating material (Brochu et al. Fig. 11 – sidewall portion of cover), lower side insulating material 26 Id. and top insulating material (Brochu et al. Fig.’s 5, 11). Hence, at the time of applicant’s effective filing, one having ordinary skill in the art would have found it obvious to use a base insulatin material for the expected purpose of improving the insulation of the storage building.
As per claim 9, Brochu et al. teaches wherein the insulating materials used for insulating the heap of snow stored through the non-skiing season are rolled on and off (claims 6, 14). As such Brochu et al. is considered to teach wherein they are rolled up before they are transferred to the second uses.  Regarding the use of geotextile material, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07.  At time of invention, one ordinary skill in the art would have found it obvious to select a geotextile material as these materials are easily manufactured, suitable for insulation, and durable. Such known suitable characteristics are disclosed in the Background of Invention section of applicant’s specification. 



Response to Arguments
7.	Applicant’s arguments, see pages 1-2, filed 2/19/21, with respect to the previous 112(b) rejections have been fully considered and are persuasive.  

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/MICHAEL D DENNIS/             Primary Examiner, Art Unit 3711